Citation Nr: 0917872	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  98-05 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to an effective date prior to April 5, 1989, 
for the award of a 60 percent rating for residuals of a 
fracture of the transverse process at L2-L3.

2. Entitlement to an effective date prior to April 5, 1989, 
for the award of a total rating based on individual 
unemployability due to service-connected disabilities.

3. Entitlement to a disability rating in excess of 60 percent 
for the residuals of a fracture of the transverse process at 
L2-L3.

4. Entitlement to an initial compensable rating for 
retroperitoneal fibrosis.

(The issue of whether there was clear and unmistakable error 
(CUE) in the Board of Veterans' Appeals October 1, 1975 
decision that denied, in part, entitlement to service 
connection for retroperitoneal fibrosis is addressed in a 
separate decision being issued concurrently.)



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to 
January 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  Based on a liberal reading of all 
submissions by this unrepresented Veteran, the Board took 
jurisdiction in March 2000 of the first three issues listed 
above.  With respect to the fourth issue (initial rating for 
retroperitoneal fibrosis), the Veteran submitted a statement 
in March 1998, which was construed by the Court of Appeals 
for Veterans Claims (Court) in its October 2004 remand to the 
Board to be a notice of disagreement with the initial rating 
assigned in September 1997.  

In March 2007, the Board issued two decisions, one on the 
Veteran's appeal of the RO's rating actions, and one on the 
Veteran's motion to the Board based on CUE in an October 1975 
decision.  The decision on the RO appeal remanded the four 
claims above.  Specifically, the claim for a higher initial 
rating was remanded under Manlincon v. West, 12 Vet. App. 238 
(1999), so that the Veteran may perfect his appeal of the 
initial rating.  A statement of the case was issued in 
February 2008, to which the Veteran responded with a 
statement in lieu of a VA Form 9, substantive appeal.  The 
remaining issues were remanded for proper notice 
considerations.  This decision also included a denial of the 
Veteran's earlier effective date claim for the grant of 
service connection for retroperitoneal fibrosis.  The Veteran 
did not appeal this Board determination to the Court; nor has 
he submitted a motion for reconsideration of that decision or 
a motion based on CUE in that decision.  

With respect to the March 2007 decision on the Veteran's CUE 
motion, the Veteran did not appeal this decision to the 
Court.  Rather, he submitted a motion for reconsideration.  
That motion was denied by the Board in August 2008.  

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Oakland in March 2009 to 
present testimony on the issues on appeal.  The transcript 
has been associated with the claims file.  During this 
hearing, as documented in writing in the transcript, the 
Veteran raised an additional claim for CUE in the October 
1975 Board decision.  That is the claim which is the subject 
of a separate Board decision being issued concurrently with 
this decision.  In April 2009, the Veteran submitted a 
statement in support of his claim directly to the Board.  
That has also been associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

In the Veteran's March 2008 letter to the Appeals Management 
Center, his March 2009 testimony before the undersigned, and 
his April 2009 letter to the Board in response to his review 
of the hearing transcript, all of which was received prior to 
the promulgation of a decision in the appeal, the appellant 
withdrew his claims. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant, concerning the issue of entitlement to an 
effective date prior to April 5, 1989 for the award of a 60 
percent rating for residuals of a fracture of the transverse 
process at L2-L3, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant, concerning the issue of entitlement to an 
effective date prior to April 5, 1989 for the award of a 
total rating based on individual unemployability due to 
service-connected disabilities, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

3.  The criteria for withdrawal of a Substantive Appeal by 
the appellant, concerning the issue of entitlement to a 
disability rating in excess of 60 percent for the residuals 
of a fracture of the transverse process at L2-L3, have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).

4.  The criteria for withdrawal of a Substantive Appeal by 
the appellant, concerning the issue of entitlement to an 
initial compensable rating for retroperitoneal fibrosis, have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As a preliminary matter, it is clear that what lies at the 
heart of the Veteran's several appeals is his belief that he 
is entitled to retroactive benefits to August 1954 for his 
service-connected retroperitoneal fibrosis on the basis of 
his initial claim.  That will be discussed in the context of 
the Veteran's current CUE claim, which was raised during his 
March 2009 hearing before the undersigned.  That is the only 
appropriate context in which the Board may decide the issue 
of the effective date, given that the claim was finally 
denied by the Board in its March 2007 decision, and the 
Veteran has not appealed that decision to the Court.  The 
Board will do so under separate cover, as required by 
governing statutory and regulatory guidance.  

Regarding the remaining claims listed above, under 38 
U.S.C.A. § 7105, the Board may dismiss any appeal which fails 
to allege specific error of fact or law in the determination 
being appealed.  A Substantive Appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.202 (2008).  As is fully discussed below, the 
appellant has withdrawn the appeal of the issues on the title 
page of this decision; hence, there remain no allegations of 
errors of fact or law for appellate consideration.  

This case involves a long and complicated procedural history 
which must be discussed in the context of the above listed 
claims.  In March 2007, the Board remanded, in part, the 
following claims: entitlement to an effective date prior to 
April 5, 1989 for the grant of a 60 percent rating for the 
service-connected back disability; entitlement to an 
effective date prior to April 5, 1989 for the award of a 
total disability rating based on individual unemployability 
(TDIU); and entitlement to a rating in excess of 60 percent 
for the service-connected back disability.  In a written 
statement by the Veteran received by the Appeals Management 
Center in March 2008, the Veteran explicitly stated: "It is 
important to note that I did not disagree with the January 
1993 BVA decision of a 60% rating and unemployability or the 
effective date of April 1989."  

The Veteran incorrectly asserts that this was the subject of 
a January 1993 Board decision.  Rather, it was a rating 
decision issued by the Oakland RO.  The Veteran did respond 
to this rating in February 1993 asking whether his benefits 
should have been granted retroactively.  In a March 2000 
Board decision, this correspondence was read liberally to 
constitute a notice of disagreement, and jurisdiction was 
taken over the earlier effective date claims regarding the 
back disability and the TDIU, as well as the increased rating 
claim for the back.  The claims were ultimately denied by the 
Board in March 2000.  The Veteran appealed to the Court, 
which vacated the decision and remanded the claims to the 
Board, based on a failure to notify the Veteran of how to 
substantiate his claims.  In June 2002, the claims again were 
denied by the Board.  The Veteran again appealed to the 
Court.  In October 2004, the Court vacated the decision and 
remanded the claims because there appeared to be an 
outstanding notice of disagreement with the initial rating 
for the service-connected retroperitoneal fibrosis, which had 
not been properly adjudicated.  Because the Court found this 
to be inextricably intertwined with his other issues, the 
entire case was remanded to the Board.  This led to the March 
2007 Board remand and subsequent issuance of a February 2008 
statement of the case and a March 2008 letter accepted in 
lieu of a VA Form 9, substantive appeal.  Three months later, 
the Veteran submitted a Form 9, with a request for a hearing 
before the Board.  Thus, the claims had to be remanded again 
in August 2008.

The Veteran clarified in his March 2009 hearing before the 
undersigned that the sole issue he was pursuing was 
entitlement to an earlier effective date for the grant of 
service connection and compensation for his retroperitoneal 
fibrosis.  He testified that his retroperitoneal fibrosis, in 
fact, should be rated at zero percent now as it is, because 
the disability does not affect him now.  He instead argued 
that it should not be zero percent "during the 1960s, 1970s, 
and 1980s" (all prior to his actual grant of service 
connection in 1989).  He also testified that he did not wish 
to pursue either appeal regarding his back disability.  In 
fact, upon completion of the hearing, he wrote a statement 
indicating that he was withdrawing all issues related to his 
"muscle skeleton disability from service-connected trauma," 
which was explained during his hearing (on the record) to 
mean his service-connected back disability.  

After he reviewed the transcript of his hearing, the Veteran 
further clarified in writing in an April 2009 letter to the 
Board that all of the issues listed on the August 2008 remand 
(those for earlier effective dates for the back disability 
and TDIU and the increased rating claims for the back and 
retroperitoneal fibrosis) had "no bearing on [his] claim or 
of any consequence."  He then proceeded to articulate his 
precise arguments regarding his concurrent CUE claim and how 
he had always been "appealing" only his effective date for 
the grant of service connection and the rating that would 
apply prior to the April 1989 grant of service connection.  

As explained in the introduction section of this decision, 
the Veteran's appeal of the RO's rating decision granting 
service connection, effective in April 1989, was decided by 
the Board in March 2007 and is final.  However, his current 
claim for an earlier effective date based on a separate CUE 
motion relating to a prior, 1975 Board decision (a separate 
jurisdictional matter for the Board) is before the Board and 
will be decided concurrently with this claim in a separate 
document.  Thus, it is that document which will address the 
actual substance of the Veteran's intended appeal, as he has 
described it.  It is now clear, however, that the Veteran 
does not wish to appeal the claims listed here. 

Accordingly, based on the Veteran's March 2008 letter to the 
Appeals Management Center, his March 2009 testimony before 
the undersigned, and his April 2009 letter to the Board in 
response to his hearing transcript, the Board finds that the 
Veteran has withdrawn the four issues listed above.  As such, 
the Board no longer has jurisdiction to review the appeal and 
it is dismissed.
	

ORDER

The appeal of the effective date for the award of a 60 
percent rating for residuals of a fracture of the transverse 
process at L2-L3 is dismissed.

The appeal of the effective date prior for the award of a 
total rating based on individual unemployability due to 
service-connected disabilities is dismissed.

The appeal of the disability rating in excess of 60 percent 
for the residuals of a fracture of the transverse process at 
L2-L3 is dismissed.

The appeal of the initial compensable rating for 
retroperitoneal fibrosis (from April 1989 forward) is 
dismissed.




____________________________________________
STEVEN L. KELLER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


